Citation Nr: 1441462	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  10-40 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a chronic neck disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for neuropathy of the bilateral lower extremities to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The Veteran had active military service from May 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The issue of entitlement to service connection for neuropathy of the upper extremities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for a chronic neck disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Bilateral hearing loss existed prior to active service and was not aggravated by active service.

2.  The Veteran has credibly asserted that he has had ringing in his ears, which has been described by a VA examiner as tinnitus, since exposure to loud noises during service.  

3.  Neuropathy of the bilateral lower extremities was not manifest during active service or to a compensable degree within one year of separation from active service and is not otherwise attributable to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. § 3.303 (2013).

3.  Neuropathy of the bilateral lower extremities was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in March 2014. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board finds in this case that VA has no duty to provide the Veteran with an examination for his claim of service connection for neuropathy as there is no evidence suggesting that current complaints are related to service.  The Veteran's reports of the onset of his neuropathy are internally inconsistent and therefore lacking credibility.  On his application for compensation, the Veteran stated that his disability began in 2007; in his October 2009 Notice of Disagreement, the Veteran stated that he was not sure how or where the neuropathy started; on his VA Form 9, the Veteran reported that he had been suffering with neuropathy since shortly after discharge but did not seek medical help until later in life; and at his hearing in April 2011, the Veteran stated that his neuropathy started six to eight years before.  The record is silent for any diagnosis of peripheral neuropathy.  As there is no medical evidence or credible lay evidence suggesting the Veteran's current complaints are related to his service, VA does not have an obligation to provide a medical examination.

Thus, there is no evidence that additional records have yet to be requested or that additional examinations are in order. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Sensorineural hearing loss and neuropathy if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).     

In this case, the Veteran seeks service connection for bilateral hearing loss, tinnitus, and neuropathy of the lower extremities.  He contends that he has bilateral hearing loss and tinnitus as a result of acoustic trauma in service.  He also contends that he has neuropathy of the lower extremities, specifically his feet, as a result of his exposure to Agent Orange.

With respect to tinnitus, the Veteran testified that after a rocket attack which blew him out of his vehicle he had ringing in his ears which never stopped.  The Board notes that in granting service connection for low back strain VA essentially conceded that the incident described by the Veteran occurred.  This constitutes combat with the enemy for purposes of 38 U.S.C.A. § 1154(b) (West 2002).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Id.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  

The Court of Appeals for the Federal Circuit (hereinafter "the Federal Circuit") has held that the presumption found in section 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  The Federal Circuit explained that with the presumption, the Veteran did not have to attempt to establish that the event during service led to a disability following service but instead only had to show that the disability incurred in service was a chronic condition that persisted in the years following active duty.  Id. at 999-1000.  

In this case, ringing in the ears after being in close proximity to an explosion is consistent with the Veteran's circumstances of service.  In addition, after a VA examination in September 2009, a VA audiologist essentially confirmed that the ringing in the ears observed by the Veteran was tinnitus.  The Veteran's credible assertions of ringing in his ears establish chronicity of the condition which was later diagnosed as tinnitus.  As such, a nexus to service is established.  While the VA examiner provided a negative nexus opinion, the Board is affording this opinion no probative weight as it is based on there being no complaints of tinnitus for decades.  As noted above, the Veteran has credibly reported experiencing tinnitus since service.  Given the above, service connection for tinnitus is warranted.  

With respect to bilateral hearing loss, the United States Court of Appeals for Veterans Claims (hereafter "the Court"), has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley, 5 Vet. App. at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

A review of the Veteran's service treatment records reveals that at the time of his induction examination in January 1971, the veteran demonstrated some degree of right ear hearing loss at 500 Hertz (25 decibels) and mild left ear hearing loss at 500 (30 decibels) and 4000 Hertz (40 decibels).

A veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2013).

 A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a). 

"[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  In such claims, the veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  To rebut that presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  Id. at 235 n. 6; 38 U.S.C. § 1153.

Thus, as the Veteran's service treatment records show a mild hearing loss in both ears prior to active service, the Board must determine whether there has been any measured worsening of the disability during service and, if so, whether the measured worsening constitutes an increase in disability.  

A review of the Veteran's service treatment records reveals that at the time of his separation examination in February 1973, the veteran demonstrated normal right ear hearing and mild left ear hearing loss at 1000 Hertz (25 decibels), and 4000 Hertz (35 decibels).  In this case, at separation, the Veteran had normal right ear hearing (as opposed to some hearing loss at induction) and his left ear hearing actually appear to have improved from the time of his induction examination with an aggregate loss of only 15 decibels at separation as compared to the 30 decibel loss at induction.  In an August 2009 VA examination report a VA audiologist explained that the findings indicate no significant change in hearing from induction to separation.  

As there is no evidence that the Veteran's hearing loss underwent an increase in severity in service, the Veteran has not met his burden of demonstrating an increase in service.  As there is no evidence that the preexisting bilateral hearing loss worsened during this period of military service, the fact that his hearing loss subsequently worsened many decades later does not serve to support the Veteran's claim.  

With respect to neuropathy of the lower extremities, the service treatment records are absent complaints, findings or diagnoses of any neuropathy during service.  On the clinical examination for separation from service, the Veteran's neurologic system, and lower extremities were evaluated as normal.  Thus, there is no medical evidence that shows that the Veteran suffered from neuropathy during service. 

As for statutory presumptions, the first indication of complaints of lower extremity neuropathy was not until many years after the Veteran's discharge from service.  As noted above, the Veteran's reports of when he first began to experience symptoms of neuropathy have been inconsistent.  Thus, there is no medical evidence that shows that the Veteran suffered from neuropathy within a year following his discharge from service; and there is also no credible evidence that the Veteran suffered from continuity of neuropathy symptoms since service.   

In addition the Veteran served in Vietnam from November 1971 to November 1972.  A Veteran who, during active service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military service, early onset peripheral neuropathy will be will be presumed to have been incurred in service if manifest to a compensable degree within a year after the last date on which the Veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).  As noted above, the first complaints of lower extremity neuropathy were not until many years after the Veteran's discharge from service and return from Vietnam in November 1972.  Thus, this presumption is not for application.

The Board has also considered the Veteran's combat service and the provisions of 38 U.S.C.A. § 1154(b); however, as the Veteran's own statements reflect that he did not have symptoms of neuropathy for years after service and upon testing at separation the Veteran's hearing had not decreased, service-connection is not warranted for bilateral hearing loss and neuropathy of the bilateral lower extremities under this statute.  To be clear, the issue in this case is not whether the Veteran had hearing loss beginning during service, but rather if his hearing decreased during service.  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The private medical records are absent any complaints of, treatment for, or diagnosis of neuropathy of the lower extremities.  In the absence of competent medical evidence that a disability exists manifested by neuropathy of the bilateral lower extremities which was caused by or aggravated by the Veteran's active service, the criteria for establishing service connection for neuropathy of the lower extremities have not been established.  38 C.F.R. § 3.303. 

Thus, the record is absent evidence of aggravation of preexisting bilateral hearing loss during service, evidence of neuropathy of the lower extremities during service, evidence of peripheral neuropathy of the lower extremities within one year of the Veteran's discharge from service or return from Vietnam, credible evidence of continuity of neurological symptomatology of the lower extremities, and evidence of a current chronic disability manifested by neuropathy of the bilateral lower extremities. 

Although the Veteran contends that he has bilateral hearing loss and neuropathy of the bilateral lower extremities which are related to his service, and although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, diagnosis of peripheral neuropathy, etiology and aggravation, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  To the extent that the Veteran asserts that he observed a decrease in his hearing during service, the Board finds the audiological testing results performed prior to service and at separation to be more probative as these tests are specifically designed to test hearing and are presumably more accurate than the Veteran's lay observations of his hearing over time.  Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and neuropathy of the bilateral lower extremities, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for neuropathy of the bilateral lower extremities is denied.


REMAND

With respect to the issue of entitlement to service connection for a chronic neck disability, the Veteran testified in April 2011 that he injured his neck in Vietnam when he got blown out of a jeep by a rocket and landed head first.  On a VA Form 21-4138, Statement in Support of Claim, received in November 2008, the Veteran reported,

On July 21st, 1972 I was a [] passenger in a jeep when a rocket exploded right next to where I was sitting in the jeep.  This sent the jeep into a spinning motion and when the jeep stopped I did not and was thrown about 10 to 15 feet in the air.  The driver [] came to my aid and put me back into the jeep so that he could take my bloody body to the medics.  The medics wrapped me in bandages which I had to wear for 4 or 5 days, it was probably 2 or 3 days before I could move off my bed.  I had lots of cuts and contusions from that blast.  

The Board notes that the Veteran's DD Form 214 indicates that he served in Vietnam from November 1971 to November 1972 and that he received two bronze star medals.  The Veteran's reports are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a), (b) (West 2002).  Thus, the evidence establishes an in-service neck injury.

The record also included x-ray report dated in March 2006 which reveals mild facet arthrosis at C3-4, retrolisthesis of C3 on C4, cervical hypolordosis with upper thoracic kyperkyphosis, mild right towering of the cervical and upper thoracic spines, and small osteophytes at approximately T8 and T9.  

Further, the Veteran testified that he reported to a private physician that he had an accident and that his neck had been hurting ever since but he did not think that he told the physician that the accident happened in Vietnam.

The Veteran has not been afforded a VA examination, with an opinion as to the etiology of his claimed neck disorders.  In order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to indicate whether or not the Veteran has a current, chronic neck disorder that is related to his active service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for any neck disorder that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file to include an authorization form for private treatment records from the chiropractor identified at the April 2011 hearing.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded the appropriate VA examination to determine the etiology of any current chronic neck disorder.  The claims file, Virtual VA, and VBMS must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify all current chronic neck disorders and provide an opinion as to whether each neck disorder is at least as likely as not in any way related to the Veteran's active duty service, including rocket blast while in Vietnam.    

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

3.  The case should be reviewed on the basis of the additional evidence.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


